Frank Valecek was indicted jointly with John Susanec in the criminal court of Cook County for the crime of robbery. He seeks by writ of error to reverse a judgment against him.
Susanec sued out a writ of error to review the record of his conviction. The opinion in his case appears in *Page 595 People v. Susanec, 398 Ill. 507. At the March, 1948, term of this court on motion of plaintiff in error he was granted leave to withdraw the record of proceedings at the trial used by his co-defendant on review and to refile it in this cause as part of his record. He has filed herein not only the record of the proceedings at the trial used by his codefendant on review but also the common-law record used by the latter. Plaintiff in error apparently is under the impression that the common-law record filed by Susanec is full and complete and shows a verdict and judgment against him as well as against Susanec. In this he is mistaken. His abstract of the record does not show a verdict or judgment against him but merely recites: "Verdict of jury. Motion for new trial. Motion for new trial overruled. Motion in arrest of judgment overruled. Judgment on the verdict. Sentence. Sentence of not less than twenty years nor more than thirty-five years." The abstract does not set forth any judgment nor the date of any judgment nor does it show a verdict or finding of guilt against plaintiff in error.
Upon referring to the record, all we find which applies to plaintiff in error is the indictment against him and Susanec jointly. The record does not show his arraignment nor does it show a verdict against him, nor a judgment against him. It shows the verdict and judgment against Susanec only, and makes no reference to a verdict or judgment against plaintiff in error.
As the record does not contain a judgment against Frank Valecek his writ of error must be, and is, dismissed without prejudice to the prosecution of a further review on a correct record. Peopleex rel. Carr v. Mitchell, 325 Ill. 472; People ex rel. Carr v.Seaquist, 327 Ill. 472; Koepke v. Campo, 391 Ill. 355.
Writ of error dismissed. *Page 596